Bu belgenin asıl sürümü İngilizce'dir. Aslına sadık kalınarak Türkçe'ye tercüme edilmişti

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama için
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
PKI: Çevresel ve Sosyal Etkilerin ve Sorunların Değerlendirilmesi ve Yönetimi
11 * — Kredi kuruluşlarına Projenin çevresel ve Kredi kuruluşları EBRD PK 1 Proje Şirketi İnşaat Aşaması: Çevresel ve sosyal
sosyal (Ç&S) performansı ve ÇSEP'in raporlama İnşaat aşaması © | raporlar (formatları
uygulanma durumu ile ilgili çevresel ve gereki Yönetim süresi süresince kredi kredi kuruluşlarınca
sosyal rapor sunulması. kuruluşlarına her | verilecektir) ile ÇSEP
altı ayda bir kapsamındaki
güncel bilgi ilerlemeye
sunulması. güncellemelerin alınmış
, olması
İşletme Aşaması:
Projenin kredi Raporların ve ÇSEP
kuruluşunun kapsamındaki
finansmanı ilerlemenin kredi
süresince, kredi — | kuruluşları açısından
kuruluşlarına tatmin edici düzeyde
Şirketin yılsonu | olması
kapanışından
sonra 60 gün
içerisinde yıllık
çevresel ve sosyal
faaliyet raporu ve
ÇSEP ilerleme
güncellemesi
sunulması.
12 * — Genel Finansman Sözleşmesi (CTA) Mevzuata uygunluk | EBRD PK1 Proje Şirketi Finansal Kapanış | | CTA koşulları

kapsamında gereken bütün izinlerin, ilgli
Proje aşamasının başlangıcından önce
alınması.

Ulusal mevzuat

Yönetim süresi

veya İnşaat (veya
ilgili aşama)

kapsamında bütün
izinlerin alınmış olması

Çevresel ve Sosyal || Koşul (mevzuat, kredi Başarılı Uygulama
get İsi Riskler. kuruluşu koşulları (örn. — | Kaynaklar, Yatırım Zaman Çizelgesi || Mİ Durum
(Yükümlülük / EBRD PK), En İyi İhtiyaçları, Sorumluluk Değerlendirme
Faydalar) Uygulama) Kriterleri
öncesi
13 * Yüklenici Yönetim Planının aşağıdaki Yüklenici ÇSGS EBRD PK 1 ve ulusal Proje Şirketi İnşaat Öncesi Kapsamlı bir Yüklenici
maddelerle güncellenmesi: yönetimi mevzuat Yönetim Planı
- proje tedarik zinciri çevresel ve sosyal Yönetim süresi
yönetim önlemleri, En İyi Uygulama Projeye ÇSG Müdürü Tüm hizmet
- işgücü ve düzenli güvenlik denetimleri Atanması tedarikçileri ve
de dahil proje denetleme ve izleme yükleniciler ile ilgili Ç&S
prosedürlerine uygun işgücü hususları Yüklenicilerin Yüklenici prosedürleri içeren
ve koşulları ile ilgili proje İK politikası Yönetim Planını sözleşmeler
- — tehlikeli atıkların depolanması ve güncellemesi.
kullanımı ile ilgili önlemler ve uygun Kredi kuruluşları Ç&S
eğitimler danışmanı izleme
> bulaşıcı ve vektör kaynaklı hastalıkların raporları
önlenmesi ve bunların yönetimi
* — Yüklenici Yönetim Planına atıf ve ilgili şart,
koşul ve maddelerin yüklenici ve tedarikçi
sözleşmelerinde bulunması.
* o Tümkilit pozisyonlar için uygun niteliklere
sahip ÇSG sorumlularının belirlenmesi.
14 * — Projeye uygulanabilir bir çevresel ve sosyal | Sürdürülebilir proje | EBRDPK1 Proje Şirketi İnşaat Öncesi Projeye özel kapsamlı
politika da içeren, 1SO14001 ve OHSAS politikaların tesisi İnşaat için ÇSYS bir ÇSYS'nin geliştirilmiş
18001 (ISO 45001 standartları) En İyi Uygulama Yönetim süresi , N olması (ÇSYS'nin
gerekliliklerine uygun projeye özel bir ÇSYS Yükleniciler ene çi cave uygulanması inşaat
geliştirilmesi. ÇSYS, çevresel ve sosyal aşamasında 6 ayda bir,
konuların, rüzgâr santrallerinin inşaatı ve işletmenin ilk 2 yılında
işletilmesi ile ilgili konuların ve paydaşların ise yıllık olarak
beklentilerini karşılamak ile ilgili denetlenecektir)
sorumlulukların sürdürülebilir ve sağlam
bir şekilde yönetilmesini hedefleyen
taahhütleri ana hatlarıyla belirtmelidir.

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem ' Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri
Politika, İnsan Kaynakları Politikası ve
Sağlık ve Güvenlik Politikasını da
içerecektir.
1.5 : 'ÇSYİP'nin aşağıdakileri içerecek şekilde Çevresel ve Sosyal EBRD PK1 Proje Şirketi Proje Uluslararası

güncellenmesi:

- — tüm eylemler için uygulama zaman
çizelgeleri ve bireysel sorumluluklar.

- — kaynak kullanımı ve atık yönetimi ile
ilgili ayrıntılar (ayrıntılı bir atık
yönetim planı vasıtasıyla)

- — suyun en aza indirilmesi, kullanımı ve
bertaraf edilmesi ile ilgili ayrıntılar
(ayrıntılı bir su yönetim planı
vasıtasıyla)

- — Pestisit kullanımı ve gerekirse Entegre
Pestisit Yönetimi oluşturulması ile
ilgili ayrıntılar

- — Biyoçeşitlilik Eylem Planı'nın
güncellenmesi (bakınız ÇSEP ref 8)
Kültürel Miras Etki Azaltıcı Önlemleri

ve Yönetim önlemlerinin
güncellenmesi (bakınız ÇSEP ref 10)

- — Ç&Sizleme prosedürlerinin, izleme
sıklığı ve göstergeleri içerecek şekilde
geliştirilmesi.

ÇSED, ÇEP, izin ve onay gereklilikleri ve diğer
sözleşme koşullarının, birleşik ve kapsayıcı bir
ÇSYİP altında toplanması. ÇSYİP'ye ilave olarak
aşağıdaki planlar hazırlanmıştır:

* — PaydaşKatılım Planı
* — Geçim Kaynaklarının Yeniden
Yapılandırılması ve Tazmin Çerçevesi

Risklerin Yönetimi
ve Etki Azaltma

Yerel izin gereklilikleri

Yönetim süresi

Proje ÇSG yöneticisinin
ÇSYİP'nin uygulanması
ve geliştirilmesini
sahiplenerek bunların
sorumluluğunu almak
üzere atanması

Yükleniciler

mobilizasyonu
öncesi

Devam eden
güncelleme ve
incelemeler

standartlara uygun
ayrıntılı ÇSG izleme
planları

Kredi kuruluşları
tarafından inceleme ve
onaylama

ÇSYİP ve ilişkili bağımsız.
yönetim planlarına göre
uygun denetleme ve
raporlama

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem ' Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri
* Biyoçeşitlilik Eylem Planı
. Rastlantısal Buluntu Prosedürü
. Hava Kalitesi Yönetim Planı
* — Erozyon Kontrolü, Toprak ve Hafriyat
Yönetim Planı
. Gürültü Yönetim Planı
. Atık Yönetim Planı
* — Yüklenici Yönetimi Çerçeve Planı
* Geçim Kaynaklarının Yeniden
Yapılandırılması ve Tazmin Planı
1.6 : Kültürel Miras (KM) yönetim planı ile PK8 Kültürel alanların EBRD PK 8 Proje Yönetim süresi İnşaat öncesi İlgili uzmanların
ve PS8 uyarınca gerekli kaynakların yönetimi görevlendirilmiş olması
sağlanması. 1FCPS8
PK2 İş ve Çalışma Koşulları
21 * o PK2ile SA 8000 standartlarına uygun, Çalışma koşulları ve | EBRD PK2 Proje Şirketi Proje Projeye özel İK

projeye özel bir İnsan Kaynakları

Politikasının oluşturulması. En az aşağıda

listelenen konular ayrıntılı şekilde ele

alınmalıdır;

- — Çocuk ve Genç İşçiliği

- — Zorla, zorunlu çalıştırma

- — Örgütlenme özgürlüğü ve toplu
sözleşme hakkı

-  Fazlamesal

- — Ayrımcılık yapılmaması, eşit fırsat ve
ücret

- — İstihdam, işçi azaltma ve işten
çıkarma

> — Çalışanlar için şikayet mekanizması
- — Disiplin uygulamaları

risklerinin yönetimi

Uluslararası Çalışma
Örgütü'nün (ILO) temel
sözleşmeleri ve
standartları

Ulusal Yönetmelikler
standartlar

Yönetim süresi

Yükleniciler

mobilizasyonu
öncesi

politikası ve
prosedürleri

Uygulama, inşaat
aşamasında yılda iki
defa, işletmenin ilk 2
yılında ise yıllık olarak
kredi kuruluşlarının
danışmanları tarafından
denetlenecektir

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
- İş Sağlığı ve Güvenliği
- Ücret
Çalışanlara (yüklenici çalışanları da dahil)
İK politikasının koşulları ile ilgili olarak saha
seviyesinde eğitim verilmesi. Politika,
düzeltici faaliyetlerin denetlenmesi ve
uygulanmasını da hesaba katmalıdır.
22 Şirket ve tüm yüklenicilerin, EBRD PK2/ — | Tedarikzincirinde | EBRDPK2 Şirketin öz kaynakları — | İnşaatve İşgücü denetim
IFC PS 2, ILO ve ulusal çalışma koşullarına | işgücürisklerinin işletmeye alma raporları ve tespit
uygunluğun sağlanması için periyodik uygun şekilde (ILO standartları) Yükleniciler aşamasında üç edilen hususların özeti
olarak bağımsız bir Çalışan Standartları yönetimi ayda bir, işletme
Denetiminden seçmesi m, Ulusal İş Kanunu aşamasında yıllık (|| Eylemler Kredi
Geliştirilmiş insan | Yuaararası Standartlar. işgücü Kuruluşlarının Ç&S
kaynakları SA 8000 denetimleri raporları kapsamında
uygulamaları raporlanacaktır
ilk İşgücü
Ulusal mevzuat ve Denetimi inşaat
PK2 koşullarına başladıktan
uygunluk (temel ILO sonraki ilk üç aylık
sözleşmeleri dahil) dönem içerisinde
yapılacaktır
23 Proje kapsamında yapılacak olan Çalışan/yüklenici EBRD PK2 Şirket kaynakları İnşaat sırasında — | İşveren/yüklenici
çalışan/yüklenici konaklamalarının (saha (| konaklama çalışanları için
dışı konaklamalar da dâhil) "LFC/EBRD risklerinin yönetimi Yüklenici "LEC/EBRD Çalışan
Çalışan Konaklaması: İşlemler ve Konaklaması: süreçler
Standartlar" kılavuz notunda belirtilen ve standartlar" kılavuz
koşulları karşılamasının sağlanması. notunda belirtilen
gerekliliklere uygun
konaklama koşulları
24 Tüm doğrudan çalışanlar ile yüklenici iyileşen yönetim ve | EBRDPK2 Proje Şirketi kaynakları | Proje Uygulanan ve

çalışanları için resmi bir Çalışan Şikâyet

çalışan/yüklenici

mobilizasyonu

sürdürülen

ÇSEP ref.

Eylem

Çevresel ve Sosyal
Riskler
(Yükümlülük /
Faydalar)

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

EBRD PK), En İyi
Uygulama)

Kaynaklar, Yatırım
İhtiyaçları, Sorumluluk

Zaman Çizelgesi

Başarılı Uygulama
Hedef ve
Değerlendirme
Kriterleri

Durum

Mekanizması (ÇŞM) oluşturulması ve bu
çalışanlara dâhili iletişim ve şikâyet
bildirimi için kullanılabilecek kanalar
hakkında bilgi verilmesi. Çalışanlara işe
alındıklarında şikâyet prosedürü hakkında
kendi dillerinde bilgi verilmelidir. En iyi
uygulama olarak, çalışanların endişelerini
özgür bir şekilde dile getirmelerini teşvik
etmek için anonim şikâyet mekanizması
seçenekleri oluşturulmalıdır.

* — Tüm tesislerde, resmi ÇŞM doğrultusunda
Şikâyetlerin kayda alınması, takip edilmesi
ve çözülmesi.

* — Bugörevleriçin çalışan şikâyetlerine
değinilmesi gibi kilit performans
göstergeleri (ölçü birimi) oluşturulup
kontrol edilmesi (örneğin, bir sorunu
çözmek ne kadar sürüyor ve aynı şikâyet
tekrar alınıyor mu?).

*  Şikâyetlerleilgili geri bildirim mekanizması
ve prosedürü oluşturulması (örneğin,
şikâyet eden kişiye yanıt vermek ne kadar
sürüyor, hangi kanallar kullanılıyor)

* o Şikâyetedenkişileriile şikâyet
mekanizmasının işlevine dair istişare
gerçekleştirilmesi ve mekanizmayı
geliştirmek için görüş vermelerinin teşvik
edilmesi.

ilişkileri

Şirkete karşı
açılabilecek davalar
ve muhtemel grev /
işdurdurmaların
önlenmesi

(AB/ILO standartları)

Ulusal mevzuat

Yükleniciler

öncesi

mekanizmayı
tanımlayan şikayet
prosedürünün

geliştirilmiş olması

2.5

Yüklenicilerin etkin bir şekilde izlenmesi ve
işgücü beceri araştırması, mesleki eğitim ve
işgücü becerisi geliştirme programları

Projeden etkilenen
yerleşimlerdeki
yerel halk için
istihdam fırsatlarını

PK 2 ve PK 10ile İşgücü
Yönetim Planı

Proje Şirketi

Bağımsız Uzmanlar

İnşaat çalışmaları
öncesinde işgüi
beceri
araştırmaları

İşgücü beceri
araştırmalarının
yapılmış olması

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem ' Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri
vasıtasıyla Yüklenicilerin yerel istihdam en iyi hale getirme | En iyi uygulama yapılması Yerel istihdam
KPGleri/hedeflerini yakalamalarının sağlanması. i KPGleri'nin Kredi
Halkla iyi komşuluk İnşaat ve işletme || Kuruluşlarına
ilişkileri kurma süresince yerel © | raporlanması
istihdam
KPGlerinin
sağlanması
26 Güvenlik Personeli içi nlaşmazlıkların Kriz yönetimi EBRD PK2 Harici danışmanların İnşaat ve işletme Rüzgâr santralinde
gözümü, kalabalık yönetimi, zapt etme ve i yardımı ile Proje Şirketi | aşaması inşaatın başlamasından
güvenlik faaliyetlerinin dikkatlice yerine Daha az güvenlik ve | Güvenlik ve İnsan Hakları önce KSGÇ Yönetim
getirilmesi, orantılı güç kullanımı (izin insan kaynakları Gönüllü İlkeleri Sistemi kurulması
veriliyorsa) ve temel insan hakları ile ilgili riskleri lm ,
Yükleniciler h
Ni sitimlerin güvenlik DOli Güvenlik ve İnsan
hükümler ve eğitimlerin güvenlik politikasına ve nsan
edilmesi Eğitimleri Hakları Gönüllü İlkeleri
dahil edilmesi. Eğitimlerin kayıtlarının '
uyarınca Güvenlik
tutulması. — n
Yönetim Planı
Özel Güvenlik Hizmeti
Sağlayıcıları için ICOCA
(Uluslararası Etik İlkeler
Birliği) koşullarının
Güvenlik
sözleşmelerine dâhil
edilmesi
Güvenlik personeli için
eğitim kayıtları
Şikayet kayıtları
27 Altyüklenici ve ana tedarikçilerin seçiminin, Sosyal uygunluk EBRD PK? Proje Şirketi Projenin (PK 2 koşullarının

EBRD PK 2 koşullarını entegre etmesi (mevzuat
ve ILO temel sözleşmelerine uygun olarak)
amacıyla Yüklenici Yönetim Planı doğrultusunda

sisteminin tedarikçi
değerlendirme
sürecine

Ulusal mevzuat

Yüklenici

mobilizasyonu
öncesi
gerçekleştirme ve

entegrasyonu yoluyla)

Yüklenici ve Tedarikçi

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
yapılması ve, entegrasyonu işletme süresince | değerlendirme kayıtları
uygulama
* — Düzenli olarak işgücü koşullarının/yüklenici | Yükleniciler ve ana Yükleniciler için fazla
ve ana tedarikçilerin sosyal uygunluğunun | tedarikçilerdeki mesai prosedürü ve
değerlendirilmesi için bir sistem işgücü risklerinin değerlendirme kayıtları
geliştirilmesi. yönetimi
* — Yüklenici çalışanlarının fazla mesai
sürelerinin/ödemelerinin ve diğer tüm
haklarının katı bir şekilde izlenmesi.
PK3 Kaynak Verimliliği ve Kirliliğin Önlenmesi ve Kontrolü
31 Türbin 12 yakınındaki yapı için gerekirse gürültü | Uluslararası En İyi | | EBRD PK3 Referans verileri İnşaat Öncesi T-12 yakınındaki yapı
modellemesi yapılması; uygun etki azaltıcı Uygulamalar ve derlemek ve için uygun yönetim ve
önlemler geliştirilmesi ve bu önlemlerin Ulusal Standartlara | Dünya Bankası Grubu: modelleme yapmak için etki azaltıcı önlemlerin
ÇSYİP'ye eklenmesi. uyum sağlama Rüzgâr Enerjisi için gürültü uzmanı geliştirilmesi ve
Çevresel Sağlık ve ÇSYİP'ye dâhil edilmesi
Güvenlik Kılavuzu (7
Ağustos 2015) Güncellenen bulgular
ve ilişkili etki azaltıcı ve
yönetim önlemlerinin
denetlenmesi
32 Görsel, gürültü ve toz etkilerinin yönetimi için | Uluslararası Eniyi | | EBRD PK3 Proje ÇSG Lideri İnşaat ve işletme | ÇSYİP'ye uygun izleme
tüm izleme koşullarının uygulanması Uygulamalar ve aşaması çalışmalarına ilişkin
Ulusal Standartlara | Dünya Bankası Grubu: HİS raporlama
uyum sağlama Rüzgâr Enerjisi için ii
Çevresel Sağlık ve Yükleniciler Şikayet mekanizması
Güvenlik Kılavuzu (7 kapsamındaki geri
Ağustos 2015) bildirimler ile ilgili
raporlama
PKA Sağlık ve Güvenlik

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem n N Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri

41 PKP'nin, halkın sağlığı ve güvenliği ile ilgili Paydaş Katılımı EBRD PK 4 Proje Şirketi Yönetim İnşaat Öncesi Ayrıntılı PKP'nin
konularla ilişkili olarak dahili (işçiler) ve harici süresi geliştirilmiş olması
paydaşların katılım faaliyetleri ile ilgili bilgiler Toplum Sağlığı ve İnşaat Süresince
eklenerek güncellenmesi, Bu, her proje Yönetimi Yüklenici Yönetimi N PKP ve PKP
aşamasında yapılmalıdır. işletme Süresince | kapsamındaki dahili ve

i ii Halkla İletişim harici paydaş

Acil durumlara müdahale hazırlığı için civar Sorumlusu toplantılarının
köylerin ve projenin yakın çevresinde projeleri denetlenmesi (bu
bulunan şirketlerin temsilcileri ile iletişim ve toplantıların tutanakları
koordinasyon kurulması. dahil)

42 Yüklenicilerin kurumsal düzeyde OHSAS 18001 Sağlık ve Güvenlik EBRD PK4 Yükleniciler 2018 4. Çeyreği OHSAS 18001 sertifikası
sertifikalı İSG Yönetim Sistemine sahip olması. olayları riski kaydı

43 Düzenli denetimler ve saha kontrolleri Sağlık ve Güvenlik EBRD PK4 Proje Şirketi Sürekli Sağlık ve Güvenlik
vasıtasıyla Proje sahasında Sağlık ve Güvenlik | olayları riski performans
performansının politika ve uluslararası Yönetim süresi sistemlerinin kurulmuş
standartlara uygunluğunun sağlanması. Yükleniciler olması ve denetimlerin

yapılması

44 İlgili idarelerle istişare halinde proje için yerel Sağlık ve Güvenlik EBRD PK 4 Proje Şirketi Proje Oluşturulan Planla ilgili
halka ve tüm yüklenicilere bildirilecek olan bir | olayları riski mobilizasyonu bilginin halkla
Acil Durum Hazırlık ve Müdahale Planı Yönetim süresi öncesinde paylaşılmış olması
oluşturulması.

: Yükleniciler
PK5 Arazi Edinimi, Zorunlu Yeniden Yerleştirme ve Ekonomik Olarak Yerinden Edilme
5.1 PKS ile uyumlu olarak, Geçim Kaynaklarının Ekonomik yerinden | EBRD PK 5 Proje Şirketi 2018 2. çeyreğive | Geçim Kaynaklarının

Yeniden Yapılandırılması ve Tazmin
Çerçevesi'ne (Çerçeve) dayanan Geçim
Kaynaklarının Yeniden Yapılandırılması ve
Tazmin Planı (Plan) ( bütçe, kaynaklar, zaman
çizelgesi, izleme ve geçim kaynaklarının yeniden

edilme ve geçim
kaynakları
üzerindeki etkileri
iyileştirilmesi

Yönetim Süresi

HİS

sonrası

Yeniden
Yapılandırılması ve
Tazmin Planı'nın
tamamlanmış ve

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
yapılandırılması ile ilgili somut eylemler içeren) uygulanıyor olması
hazırlanması ve uygulanması.
Paydaş endişelerine
Plan arı yetiştiricilerinin geçim kaynakları ile değinme ve
ilgili riskleri ayrıntılı şekilde sunmalıdır. protestolardan Üç ayda bir gözden
Dönemsel olarak arı yetiştiriciliği yapan kişiler kaçınma geçirme
bilinemeyebilir; ancak proje, arı
yetiştiriciliğinde yaşanabilecek geçim kaynakları
kayıplarından kaçınmak için, inşaat faaliyetleri
ile ilgili bilginin zamanında ve doğru bir şekilde
halka aktarılmasına olanak sağlayan bir iletişim
stratejisi benimsemelidir. PKP ile bağlantılı
olmalıdır.
Ayrıca, T-12'de bulunan arazi üzerindeki kiraz
ağaçları kesilecek ve ekonomik olarak yerinden
edilmeye yol açacaktır. Plan, T-12'de bulunan
mülk ile ilgili tüm etkileri ve ilişkili telafileri tam
kapsamlı bir şekilde belgelemelidir.
5.2 Geçim Kaynaklarının Yeniden Yapılandırılması Ekonomik göç ve EBRD PK 5 Bağımsız uzmanlar Plan Geçim Kaynaklarının
ve Tazmin Planı uygulamasından 24 ay sonra geçim kaynakları Uygulamasının Yeniden
Geçim Kaynaklarının Yeniden üzerindeki etkilerin tamamlanmasınd. | Yapılandırılması ve
Yapılandırılmasının tamamlanması ile ilgili iyileştirilmesini ansonraenaz24 | Tazmin Planı denetim
denetim yapılması. sağlama ay raporu
5.3 Finansal kapanış sonrasında lisans alanını Paydaş PK1-PKS5 vePK 10 Proje Şirketi İnşaat Öncesi Revize lisans alanı
daraltmak için EPDK'ya başvuru yapılması. endişelerinin sınırları
yönetilmesi / yerel Yönetim Süresi
halk üzerindeki
etkilerin önlenmesi
5.4 Proje Şirketinin Marmariç halkına yazılı olarak Paydaş PK1-PKS5 vePK 10 Proje Şirketi İşletme
sunduğu taahhütler doğrultusunda gelecekte — | endişelerinin

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
kapasite artışı olması durumunda ilgili yönetilmesi / yerel Yönetim Süresi
arazi/evlerden kaçınılması. halk üzerindeki
etkilerin önlenmesi

5.5 Şikâyet Mekanizması'nın benimsenmesi ve Paydaş Endişeleri EBRD PK 5 Proje Şirketi 2. çeyrek ve Uygulamanın nitelikli
uygulanması. Şikayet Mekanizmasının varlığı || | /projeye muhalefet sonrası bir denetleyici (Kredi
duyurularak ilan edilmeli ve halka bu konuda Yönetim Süresi kuruluşunun Ç&S
bilgi verilmesinin yanı sıra belirli gruplar (yaşlı, kis Danışmanı) tarafından
kadın, okuma-yazma bilmeyen) için 6 ayda bir gözden
mekanizmaya ulaşımda farklı yollar temin geçirilmesi
edilmelidir.

PKG Biyolojik Çeşitliliğin Korunması ve Canlı Doğal Kaynakların Sürdürülebilir Yönetimi

6.1 Kuşlarla ilgili çarpışma riski modelinin kış Biyoçeşitlilik alıcıları | EBRD PK6 Proje Şirketi ÇSG Revize çarpışma riski
verileri ile ve ilkbahar, yaz ve sonbahar için üzerindeki etkiler. Yönetim Süresi modeli hazırlanarak
temsil edici veriler, kuş yoğunluk oranının nasıl En İyi Uygulama Proje bulguların Biyoçeşitlilik
hesaplandığı ile ilgili açık hesaplamalar ve risk (| Biyoçeşitlilik Biyoçeşitlilik Uzmanları | Mobilizasyonu Eylem Planı'na
penceresinin nasıl hesaplandığını gösterir risklerinin adaptif Öncesi eklenmesi
bilgiler sunacak şekilde güncellenmesi. Ek |kuş | Yönetimi için bilgi

in yuvalardan türbinlere olan mesafeler | sağlama. Bulguların uygun

ile mevcut referans verilerinin incelenmesi ve niteliklere sahip bir
yuvaların taşınması söz konusu ise etki uzman tarafından
değerlendirmesinin güncellenmesi. Bu, (Kredi kuruluşunun Ç&S
Biyoçeşitlilik Eylem Planı kapsamında Danışmanı)
güncellenecektir. denetlenmesi

6.2 2018 ilkbaharında yapılacak çalışma sonuçları Kritik habitatlar ve (| EBRD PK6 Proje Şirketi ÇSG Proje Kritik habitat

ile kritik habitatlar ve öncelikli biyolojik çeşitlilik
unsurları etki değerlendirmesinin
güncellenmesi. Özellikle Ek | habitatlarının
öncelikli veya kritik habitatlar olup olmadığı ve
en düşük öncelikli biyolojik çeşitlilik unsurları

öncelikli biyolojik
çeşitlilik unsurları
üzerindeki etkileri
değerlendirme.

Biyoçeşitlilik

En İyi Uygulama

Yönetim Süresi

Biyoçeşitlilik Uzmanları

Mobilizasyonu
Öncesi

değerlendirmesinin
ilkbahar 2018 saha
çalışması bulgularını da
içerecek şekilde
güncellenmesi.

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kre.
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem n N Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri

olarak ÖDAların statüsü ve Boz Dağları ÖDA'nın risklerinin adaptif Bulguların Biyoçeşitlilik
tümünün neden ÖYB olarak ele alınmadığının yönetimi için bilgi Eylem Planı'na
ayrıntılı gerekçesi ile ilgili olarak EBRD sağlama. eklenmesi
kılavuzlarını yansıtmalıdır. Kritik habitatlar ve
öncelikli unsurlar üzerindeki kalan etkiler Bulguların uygun
Biyoçeşitlilik Eylem Planı'nda özellikle niteliklere haiz bir
belirtilerek sunulmalı ve bu yolla denkleştirme uzmanca denetlenmesi
ve ilave koruma faaliyetleri ihtiyacı belirlenerek (Kredi kuruluşunun Ç&S
Biyoçeşitlilik Eylem Planı'na eklenmiş olmalıdır. Danışmanı)

6.3 KHD'nin revize edilmesini takiben Biyoçeşitlilik Biyoçeşitlilik EBRD PK6 Proje Şirketi ÇSG Proje Biyoçeşitlilik Eylem
Eylem Planı'nın revize edilmesi. Biyoçeşitlilik risklerinin adaptif Yönetim Süresi Mobilizasyonu Planı'nın güncellenmesi
Eylem Planı'nın ÇSYİP'nin diğer bölümleri ile yönetimi için bilgi En İyi Uygulama Öncesi
nasıl ilişkili olduğunu, genel olarak görev ve sağlama. Biyoçeşitlilik Uzmanları Kredi kuruluşunun
sorumlulukları, Biyoçeşitlilik Eylem Planı'nın incelemesi
nasıl uygulanması gerektiğini ortaya koyan

i i idir Bivocecitlili Güncellenen
bölümler içermelidir. Biyoçeşitlilik Eylem Planı ii
okü N Biyoçeşitlilik Eylem
yaşayan bir doküman olarak güncel tutulacak /
önerilen i nemi Planı'nın uygun
ve yapılması önerilen ilkbahar dönemi W Mi
litecini N niteliklere sahip bir
çalışmalarının toplu bir listesini ve ÇSED etki N
n Mecinin Fevi, uzman (Kredi
değerlendirmesinin revizyonunu ortaya koyan
N a NN Ma kuruluşunun Ç&S
ilave bir bölümü içerecektir. İlave yönetim
N Ni tatil il Danışmanı) tarafından
önlemlerini tetiklemek için müdahale deneti incel
enetlenmesi/incelenm
noktalarına daha fazla ayrıntı eklenmelidir
esi
(örneğin kuş ve yarasa popülasyonlarının nasıl
izleneceği). Biyoçeşitlilik Eylem Planı biyolojik
çeşitlilik izleme kriterleri de eklenerek
güncellenmelidir.

6.4 Uluslararası olarak tanınmış alanlar üzerindeki || Doğa koruma EBRD PK6 Proje Şirketi ÇSG Mali Kapanış Uluslararası öneme

etkilerin değerlendirmesinin güncellenmesi ve | anlamında, Yönetim Süresi Öncesi sahip alanlar üzerindeki

Biyoçeşitlilik Eylem Planı'nda güncelleme. Boz
Dağları ÖDA uluslararası olarak tanınmış bir

uluslararası ve
ulusal öneme sahip

En İyi Uygulama

Biyoçeşitlilik Uzmanları

etkilere ilişkin
değerlendirmenin

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi
kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
alan olup, etkilerin değerlendirilmesi sahanın © | korunan ve tanınan güncellenmesi
nitelikli unsurları üzerindeki etkileri özellikle alanları inşaat ve
dikkate almalıdır. işletme etkilerinden Bulguların Biyoçeşitlilik
Koruma Eylem Planı'nda
sunulması (uygun ise).
Biyoçeşitlilik
risklerinin adaptif Kredi kuruluşunun
yönetimi için bilgi incelemesi
sağlama. Güncellenmiş
Biyoçeşitlilik Eylem
Planı'nın uygun
niteliklere sahip bir
uzman (Kredi
kuruluşunun Ç&S
Danışmanı) tarafından
denetlenmesi/incelenm
esi
65 2018 ilkbaharında yapılacak çalışmada istilacı İstilacı türleri EBRD PKG Proje Şirketi ÇSG Proje Yabancı istilacı türlere

türlere rastlanırsa, daha fazla etki azaltıcı önlem
alınıp alınmayacağına dair değerlendirme
yapılması.

kontrol etme

En İyi Uygulama

Yönetim Süresi

Biyoçeşitlilik Uzmanları

Mobilizasyonu
Öncesi

ilişkin
değerlendirmenin
güncellenmesi ve
Biyoçeşitlilik Eylem
Planı'nda sunulması

Kredi kuruluşunun
incelemesi

Güncellenmiş
Biyoçeşitlilik Eylem
Planı'nın uygun
niteliklere sahip bir
uzman (Kredi
kuruluşunun Ç&S

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem ' Zaman Çizelgesi
< yı (Yükümlülük / EBRD PK), En İyi ihtiyaçları, Sorumluluk çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri
Danışmanı) tarafından
denetlenmesi/incelenm
esi
6.6 Kuş ve yarasa izlemeleri için Biyoçeşitlilik Eylem | Doğa koruma EBRD PK 6 Proje Şirketi İnşaat Öncesi İzleme raporları
Planı ve ÇSED koşulları kapsamında bağımsız bir | anlamında, En İyi Uygulama
uzman görevlendirilmesi. uluslararası ve Enerji Maliyeti Aktif Türbin Yönetim
ulusal öneme sahip Planı'nın Uygulanması
Korunan türleri
inşaat ve işletme il üresi
Biyoçeşitlilik çalışmalarına dayanan aktif türbin | 9291V01$ İşletme Süresince
mi | etkilerinden
/önetim planı oluşturulması ve uygulanması.
v p s vel koruma
PK8 Kültürel Miras
8.1 Öngörülen etkileri incelemek için yeterli ayrıntı Kültürel Miras EBRD PK 8 Proje Şirketi ÇSG Proje Mevcut durum verisinin
ve sağlam bir etki azaltma stratejisine bilgi unsurları üzerindeki Yönetim Süresi Mobilizasyonu toplanmış olması
sağlamak üzere T-9'a yakın olarak belirlenmiş (| etkiler Uluslararası En İyi Öncesinde

sahada kültürel miras mevcut durum saha
çalışmaları yapılması. Kültürel miras sahaları
üzerindeki etkilerin değerlendirmesini
içermelidir.

Kültürel Miras Yönetim Planı bu çalışmanın
sonuçları eklenerek güncellenecektir.

Uygulamalar (1COMOS
Xi'an Kültür Mirası
Yapıları, Sitler ve
Alanların Korunumu
Deklarasyonu, 2005)

Kültürel Miras Uzmanı

Güncellenen
değerlendirme'nin
Kültürel Miras Yönetim
Planı'nda sunulması

Yönetim önlemleri ve
etki azaltıcı önlemlerin
güncellenmiş Kültürel
Miras Yönetim Planı'na
eklenmesi

Uygun niteliklere sahip
bir uzman (Kredi
kuruluşunun Ç&S
Danışmanı) tarafından
mevcut durum verisinin

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GPa, (elem (Yükümlülük / EBRD PK), En İyi Erk Gani | EGE İnsan
Faydalar) Uygulama) Kriterleri
kapsamı ve
güncellenmiş Kültürel
Miras Yönetim Planı'nın
denetlenmesi/incelenm
esi

82 Madde 8.1'de tanımlanan sahanın Kültürel Miras EBRD PK 8 Proje Şirketi ÇSG İnşaat Öncesi Bulguların PKP ve
belirlenmesine istinaden sağlam bir etki unsurları üzerindeki Yönetim Süresi Kültürel Miras Yönetim
azaltma stratejisi oluşturmak için yeterli ayrıntı. | etkiler Planı'nda raporlanması
elde etmek üzere yerel halk ile kültürel miras Kültürel Miras Uzmanı
hakkında uygun istişarelerde bulunulması.

Bulguların Kültürel Miras Yönetim Planı'na
eklenmesi.

2018 2. veya 3.
Proje tarafından kültürel miras sahalarının His Çeyreği
(Somut veya Somut Olmayan) etkilenmesi
durumunda yerel halka danışılacaktır.

83 Önerilen inşaat ve işletme etkilerinin Kültürel Miras EBRD PK 8 Proje Şirketi ÇSG İnşaat Öncesi Kültürel miras
değerlendirmesinin incelenmesi ve uygun etki unsurları üzerindeki Yönetim Süresi etkilerinin belirlenmesi
azaltıcı önlemlerin geliştirilmesi. ÇSYİP ve etkiler Uluslararası En İyi ve değerlendirilmesi
Kültürel Miras Yönetim Planına dahil Uygulamalar (1COMOS Kültürel Miras Uzmanı
edilecektir. X'an Kültür Mirası

Yapıları, Sitler ve
Alanların Korunumu
Deklarasyonu, 2005)
84 Rastlantısal Buluntu Prosedürü'nün Kültürel Miras EBRD PK 8 Proje Şirketi ÇSG İnşaat öncesi / İnşaat sırasında kültürel

güncellenmesi. Görev ve Sorumluluklar,
Rastlantısal Buluntu Süreci ve İzleme ve
Raporlama Süreci ile ilgili ayrıntılar eklenmesi.

unsurları üzerindeki
etkiler

Yönetim Süresi

Kültürel Miras Uzmanı

toprak işleri
öncesi

2018 2. Çeyreği

mirasın korunmasına
yönelik kapsamlı bir
Rastlantısal Buluntu
Prosedürü oluşturma

Uygun niteliklere sahip

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

GEpret. | Eylem (Yükümlülük / EBRD PK), En İyi m Saruman
Faydalar) Uygulama) Kriterleri
bir uzman tarafından
Rastlantısal Buluntu
Prosedürü'nün
denetlenmesi/incelenm
esi.(Kredi kuruluşunun
Ç&S Danışmanı)
PK 10 Bilgi Paylaşımı ve Paydaş Katılımı
10.1 Proje Paydaş Katılım Planı'nın (PKP) Uygun paydaş EBRD PK 10 Proje Şirketi Yönetimi | | Sürekli Proje'nin PKP'si en kısa
benimsenmesi ve uygulanması. PKP yaşayan bir | katılımı ve bilgi ve HİS süre içerisinde
doküman olarak ele alınmalı, düzenli olarak ve | paylaşımı ile paydaş benimsenmesi ve üç
gerektikçe güncellenmelidir. PKP harici şikâyet || görüşve ayda bir güncellenmesi
mekanizmasını içerecektir. beklentilerinin
yönetimi.
PKP ve ilişkili uygulamaların verimliliği
izlenecektir.
Şirket, hassas gruplar, arı yetiştiricileri ve kadın
köylülerin katılımı ve kendileri ile istişare için
belirli önlemler alacaktır
10.2 Bir Halkla İlişkiler Yöneticisi desteği ile STKlar ve | İlgili gruplarla etkin | PK 10 Şirket kaynakları 2018 ve RES'in Yerel STKlar ve medya
Medya için proje seviyesinde harici bir iletişim (| iletişim ömrü süresince gibi ulusal düzeydeki
planı oluşturulması ve kamuyu ilgilendiren paydaşlara hitaben
çevresel ve sosyal belgelere erişim sağlanması. ayrıntılı bir İletişim Planı
oluşturulması (yıllık)
10.3 Toplumsal Kalkınma Planı geliştirilmesi ve İşletme için sosyal | | PK 10 Şirket kaynakları 2018 ve Toplumsal Kalkınma
uygulanması. lisans almak adına sonrasında Planı geliştirilmesi ve

ilave faydalar,
beklentilerin

Dış kaynaklar

kredi kuruluşları ve
projeden etkilenen

Çevresel ve Sosyal
Riskler

Koşul (mevzuat, kredi

kuruluşu koşulları (örn.

Kaynaklar, Yatırım

Başarılı Uygulama
Hedef ve

Durum

SEP ref. | Eylem ' Zaman Çizelgesi
< v (Yükümlülük / EBRD PK), En İyi İhtiyaçları, Sorumluluk Çizelgi Değerlendirme
Faydalar) Uygulama) Kriterleri
yönetimi, kişilerle paylaşılması
destekleyici geçim
kaynaklarının
yeniden
yapılandırılması
faaliyetleri
10.4 İnşaat ve işletme aşamasında istişarelere Paydaş görüşleri ve | PK 10 Şirket kaynakları 2018 ve RES'in Paydaş katılımı düzeyi

sürekli paydaş katılımı ve halk bazında katılımın
sağlanması.

beklentilerinin
yönetilmesi.

ömrü süresince

ve geri bildirimleri
dengeleme.

